Citation Nr: 0309791	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) original rating 
for bilateral pes planus.  

2.  Entitlement to an increased (compensable) original rating 
for sinusitis.  

3.  Entitlement to an increased (compensable) original rating 
for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to May 1973, and from June 1976 to April 1997.  
This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The case is currently under the jurisdiction of 
the RO in Waco, Texas.  The veteran was informed as part of a 
July 2002 Board decision that additional development on the 
issues listed on the title page of this decision was to be 
undertaken.  He was later notified by November 2002 letter 
that he was to be scheduled for VA examination.  For the 
reasons indicated below, further RO adjudicatory action is 
mandated.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the veteran is shown to have been 
advised of the pertinent mandates and implementing 
regulations of the VCAA as part of a Board decision mailed to 
the veteran in July 2002, subsequent to the drafting of the 
Board decision, the United States Court of Appeals for 
Veterans Claims (Court) shed additional light as to, in part, 
the notice requirements found in the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, the veteran needs 
to be so informed.

Also, in a decision on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs,   
F.3d  Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  Accordingly, the Board 
may not proceed with consideration of the development results 
(in this case, the report of an April 2003 VA orthopedic 
examination) achieved as part of its above-mentioned November 
2002 letter to the veteran without remanding the case to the 
AOJ for their initial consideration of the matter.  

The Board observes that the veteran was recently afforded a 
VA orthopedic examination in order to assess the current 
severity of his service-connected bilateral pes planus.  
Review of the report, dated in April 2003, reveals that it is 
insufficient, in that specific questions in which the 
examiner was requested to respond were neither addressed nor 
answered.  As such, another VA orthopedic examination must be 
scheduled.  

It is also noted that as part of the Board's previous 
development action in November 2002 the veteran was to be 
scheduled for a VA respiratory examination.  Review of the 
record shows that such an examination was not conducted, 
apparently due to scheduling conflicts on the part of the 
veteran.  As such, another attempt should be made to schedule 
the veteran for a respiratory examination so that the extent 
of his service-connected sinusitis and allergic rhinitis can 
be ascertained.  

The Board also notes that where, as here, the increased 
rating claims at issue involve the assignment of an initial 
rating for a disability following the initial award of 
service connection for that disability (see April 1998 RO 
rating decision), the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
needs to consider this in its re-adjudication of the 
veteran's increased rating claims.  


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information he is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.

2.  The veteran must be afforded a VA 
orthopedic examination to assess the 
current severity of his service-connected 
bilateral pes planus disability.  The 
claims folder and the rating criteria for 
disabilities of the feet must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  
All studies deemed appropriate, including 
X-rays (with weight-bearing views) and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a)  Is the veteran's weight-bearing line 
over or medial to the great toe?
b)  Is there inward bowing of the tendo-
achillis?
c)  Does the veteran experience pain of 
the feet on manipulation and use?
d)  Is there objective evidence of marked 
deformity (pronation, abduction etc.) of 
the feet?
e)  Are there any indications of swelling 
on use?
f)  Does the veteran have characteristic 
callosities?


g)  Is there tenderness of the plantar 
surfaces of the feet?  If so, to what 
degree?
h)  Does the veteran have marked 
pronation?
i)  Is there inward displacement and 
spasm of the tendo achillis on 
manipulation?  If so, to what degree?
j)  Are the veteran's bilateral pes 
planus symptoms relieved through the use 
of orthopedic shoes or appliances?
3.  The veteran must be afforded a VA 
respiratory examination to assess the 
current severity of his service-connected 
sinusitis and allergic rhinitis.  The 
claims folder and the rating criteria for 
disabilities of the respiratory system 
must be made available to and thoroughly 
reviewed by the examiner prior to the 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
The examiner is specifically requested 
to:

a)  Obtain a detailed history regarding 
the frequency and severity 
(incapacitating and non-incapacitating) 
of the sinusitis on a yearly basis.  It 
is requested that the examiner also 
identify, to the extent possible, the 
complaints, symptoms and findings, which 
are attributable to the sinusitis versus 
other respiratory disorders.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report. 

b)  Identify whether the veteran's 
allergic rhinitis is manifested by 
polyps.  If not, the examiner should 
indicate whether greater than 50-percent 
obstruction of nasal passage on both 
sides or complete obstruction on one side 
is manifested.  


4.  The RO should advise the veteran that 
his attending the examinations are 
critical to his claims, and of the 
consequences of failing to report for the 
examination.  See 38 C.F.R. § 3.655 
(2002).  

5.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
record and re-adjudicate the claims.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative ample 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	K.B. CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




